Citation Nr: 1525121	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression, migraine headaches, and insomnia.

REPRESENTATION

Appellant represented by:  Byron Simpson, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a September 2012 videoconference hearing.  A transcript has been associated with the file.

In May 2014, the issue of entitlement to PTSD was granted by the Board, and the issue of a psychiatric disorder other than PTSD, claimed as depression, migraine headaches, and insomnia, was remanded for further development.  That issue has now been returned to the Board.

In a letter dated in December 2014, the Veteran's attorney terminated his representation of the Veteran in this matter.

During his September 2012 testimony before the undersigned, the Veteran alleged that he had erectile dysfunction, either due to service or a service-connected disability.  The issue of service connection for erectile dysfunction has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In May 2014 this issue was remanded by the Board in order to obtain a VA examination and opinion addressing all of the Veteran's psychiatric diagnoses and symptoms other than PTSD.  As will be discussed below, the AOJ failed to comply with the May 2014 remand directives, and the issue must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (A Board remand confers on the Veteran the right to compliance with the remand orders.).

At the outset, the Board finds that the November 2014 supplemental statement of the case addressed only the issue of entitlement to service connection for migraine headaches, and not the entire issue remanded by the Board, which included depression and insomnia, as was instructed in the May 2014 Board remand and is as required by VA regulation.  See 38 C.F.R. § 19.31(c).

Regarding psychiatric diagnoses other than PTSD, the May 2014 Board remand requested that the VA examiner diagnose all current psychiatric disabilities and discuss whether it was at least as likely as not that any currently diagnosed psychiatric disorder other than PTSD, to include depression, adjustment disorder, and dysthymic disorder, had its onset in or was otherwise related to the Veteran's active service.  

In July 2010, the Veteran was afforded a VA psychiatric examination, and the examiner diagnosed the Veteran with both PTSD and unspecified depressive disorder.  The examiner noted that sadness, diminished energy and self-esteem, and guilt were symptoms specific to depressive disorder, while diminished sleep, hope, concentration, and interests were symptoms shared with PTSD.  The examiner did not, however, provide a nexus opinion regarding whether the Veteran's diagnosis other than PTSD, which in this case was found to be depressive disorder, was as likely as not incurred in or related to active service, as was requested by the May 2014 remand.

Regarding the Veteran's claim of having migraine headaches due to service or service-connected disability, the Board points out that the Veteran submitted a statement in December 2014 asserting that his headaches are secondary to his sleep disorder, which has been attributed in both his private treatment records and in a VA examination to his service-connected PTSD.

The Veteran testified in September 2012 that his headaches started soon after his discharge from service and that he has had them continuously since then to the present.  He also stated that in the early 1970s, his treating physician told him the headaches were caused by "nerves."  The Veteran's private treatment records show that he has been treated for migraine headaches since at least December 2004.  An October 2010 primary care treatment record notes that the Veteran has headaches that are worsened by stress.  

In July 2014, a VA examination was afforded to the Veteran for headaches.  The examiner diagnosed the Veteran with "migraine including migraine variants."  He opined that they were less likely than not incurred in or caused by military service because there was "no evidence military service caused or worsened this condition."

Because the July 2014 examiner failed to address whether the Veteran's headaches were secondary to his service-connected PTSD, an addendum opinion was obtained from a physician in October 2014.  The examiner stated that "review of medical literature confirms migraine headaches are not typically a side effect or complication or PTSD or other psychiatric disabilities" and that she did "not see evidence that migraine headaches have been recently aggravated in terms of severity of treatment."  She concluded that it was less likely than not that the Veteran's migraine headaches were due to or aggravated by PTSD or other psychiatric disability.

Neither the July 2014 VA headaches examination or the October 2014 addendum opinion took into consideration the Veteran's credible lay statements and testimony from the 2012 Board hearing that his headaches had their onset after returning home from Vietnam and that he has continually had similar headaches since that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a layperson is competent to report on the onset and continuity of current symptomatology.).

The October 2014 addendum opinion also used as its primary rationale that the medical literature did not show that migraine headaches were typically a side effect of PTSD.  The examiner failed to discuss the PTSD symptomatology of this particular Veteran and how it has manifested in him, including, most relevantly, the fact that his medical records show that he has severe insomnia which he has alleged cause or aggravate his headaches.  The examiner also failed to address the Veteran's primary care provider's statement that his headaches were worsened by stress or his testimony that he was told in the early 1970s that his headaches were caused by "nerves."

The Board therefore finds that the July 2014 psychiatric examination, the July 2014 VA headaches examination, and the October 2014 addendum opinion are inadequate as to the points discussed above, and new VA examinations and opinions that address these questions must be obtained prior to further adjudication.

Lastly, all outstanding, relevant VA treatment records from the Tennessee Valley Healthcare System and its affiliated facilities since November 2014 should also be obtained and reviewed prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records from the Tennessee Valley Healthcare System and its affiliated facilities from November 2014 to the present.

2.  Schedule the Veteran for a psychiatric examination with a psychiatrist or psychologist to determine the current nature and etiology of any current psychiatric disorder, to specifically include depressive disorder, adjustment disorder, and dysthymic disorder.  The electronic claims file should be reviewed in conjunction with the examination and the examiner's report should note that review. 

The VA examiner's report should address the following:

(a) Diagnose all current psychiatric disabilities.

(b) Discuss whether it is at least as likely as not 
(50 percent or more probability) that any currently diagnosed acquired psychiatric disorder (other than PTSD) had its onset in, or is otherwise related to, the Veteran's active service.

A comprehensive rationale must be furnished for all opinions expressed.  That is, the examiner should 
(1) identify what facts and information, whether found in the record or outside the record (i.e., peer-reviewed medical articles or treatises), support the opinion, and 
(2) explain how those facts and information justify the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Schedule the Veteran for a neurological examination to determine the current nature and etiology of any current headache disorder.  The electronic claims file should be reviewed in conjunction with the examination and the examiner's report should note that review.

The VA examiner's report should address the following:

(a) Discuss whether it is at least as likely as not 
(50 percent or more probability) that the Veteran's headache disorder is causally related to any event or circumstance of his active service.  

(b) Discuss whether it is at least as likely as not that the Veteran's headache disorder is 1) caused or 
2) aggravated by the Veteran's psychiatric disability(ies).

(c) Discuss whether it is at least as likely as not that the Veteran's headache disorder is 1) caused or 
2) aggravated by the Veteran's service-connected malaria.

In answering these questions, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease where (2) the increase was not due to the natural progress of the nonservice-connected disease.

The examiner must discuss the Veteran's credible lay statements asserting that his migraine headaches began soon after his separation from service and have been continuous since that time and that he was told by a physician in the early 1970s that his headaches were caused by "nerves."  The examiner must also discuss the note by the Veteran's treatment provider from October 2010 that his headaches are worsened by stress and whether this indicates that PTSD aggravates his headache symptoms.

A comprehensive rationale must be furnished for all opinions expressed.  That is, the examiner should 
(1) identify what facts and information, whether found in the record or outside the record (i.e., peer-reviewed medical articles or treatises), support the opinion, and 
(2) explain how those facts and information justify the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Then, readjudicate the issue of whether service connection is warranted for an acquired psychiatric disorder (other than PTSD), to include whether migraine headaces and insomnia are components of his psychiatric disorder or secondary to a service-connected disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

